NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted July 20, 2011*
                                    Decided August 3, 2011

                                             Before

                              RICHARD A. POSNER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10-3970

DEBORAH WALTON,                                       Appeal from the United States District
     Plaintiff-Appellant,                             Court for the Southern District of Indiana,
                                                      Indianapolis Division.
       v.
                                                      No. 1:09-cv-1136-TWP-DML
CLAYBRIDGE HOMEOWNERS
ASSOCIATION, INC., et al.,                            Tanya Walton Pratt,
     Defendants-Appellees.                            Judge.

                                           ORDER

       About 10 years ago, Deborah Walton, who is black, purchased a house in Claybridge
at Springmill, a development nestled within the Springmill Streams subdivision in Carmel,
Indiana. A dispute soon erupted about an easement that the Claybridge Homeowners
Association maintains on Walton’s lot. This suit under 42 U.S.C. § 1983 is the latest
installment in the barrage of litigation that has followed. E.g., Walton v. City of Carmel, 301 F.
App’x 561 (7th Cir. 2008); Walton v. Claybridge Homeowners Ass’n, 191 F. App’x 446 (7th Cir.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10-3970                                                                                    Page 2

2006); Walton v. Claybridge Homeowners Ass’n, 941 N.E.2d 566 (Ind. App. 2011) (unpublished
table disposition); Walton v. Claybridge Homeowners Ass’n, 874 N.E.2d 1083 (Ind. App. 2007)
(unpublished table disposition); Walton v. Claybridge Homeowners Ass’n, 825 N.E.2d 818 (Ind.
App. 2005).

        Walton’s present complaint boils down to a contention that she suffered
constitutional injury when she lost the easement dispute in state court. Walton says that the
state judge, one of the defendants, gave rights in her land “to an All White Group of
People” and, worse still, ordered her “into Slavery” by resolving the property dispute in the
association’s favor. As for the numerous other defendants, including the association, the
complaint simply asserts, without explanation, that they collectively “interfered” with
Walton’s property and contract rights. Walton demanded that the state judge be compelled
to reverse his adverse decision and that damages be assessed against the other defendants.
The district court addressed the merits of the complaint, dismissed it with prejudice, and
then awarded attorneys’ fees to the association and several related defendants for prevailing
against Walton’s “baseless” suit. See 42 U.S.C. § 1988(b).

        On appeal, Walton devotes most of her brief to criticizing the district court’s reliance
on judicial immunity as the basis for dismissing her suit as against the state judge. We need
not address her concerns, however, because the complaint ought to have been dismissed for
lack of subject-matter jurisdiction, a point we must raise sua sponte even though it has been
overlooked by the defendants. Elam v. Kan. City S. Ry., 635 F.3d 796, 802 (5th Cir. 2011);
Robins v. Ritchie, 631 F.3d 919, 924 (8th Cir. 2011); Büchel-Ruegsegger v. Büchel, 576 F.3d 451,
453 (7th Cir. 2009). Walton’s frivolous demand for injunctive relief from the state judge’s
“rulings” is an attack on the adverse decision resolving the easement dispute; so too is her
demand that the remaining defendants be ordered to “return” whatever rights they gained
from that decision and pay damages for opposing her position. The Rooker-Feldman doctrine
stripped the district court of jurisdiction to involve itself in Walton’s blatant attempt at an
appeal, notwithstanding her allegations that the state court’s judgment runs afoul of the
United States Constitution. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); Carmona v. Carmona, 603 F.3d 1041, 1050-
51 (9th Cir. 2010), cert. denied, 131 S. Ct. 1492 (2011); Miller v. Nichols, 586 F.3d 53, 59 (1st Cir.
2009), cert. denied, 130 S. Ct. 1911 (2010); Johnson v. Orr, 551 F.3d 564, 568 (7th Cir. 2008).
Accordingly we modify the judgment to reflect that Walton’s suit is dismissed for want of
subject-matter jurisdiction.

       Walton also challenges the district court’s award of attorneys’ fees under § 1988. We
have held that a district court has the authority to enter an award of fees in a case that falls
outside its subject-matter jurisdiction, Citizens for a Better Env’t v. Steel Co., 230 F.3d 923, 925-
No. 10-3970                                                                                  Page 3

30 (7th Cir. 2000), although the circuits are divided on this question, compare United States ex
rel. Grynberg v. Praxair, Inc., 389 F.3d 1038, 1055-58 (10th Cir. 2004) (adopting our reasoning),
with Branson v. Nott, 62 F.3d 287, 292-93 (9th Cir. 1995) (holding that district courts do not
have authority to award fees in cases that fall outside their subject-matter jurisdiction); W.G.
ex rel. D.G. v. Senatore, 18 F.3d 60, 64 (2d Cir. 1994) (same); Keene Corp. v. Cass, 908 F.2d 293,
298 (8th Cir. 1990) (same). See also District of Columbia v. Jeppsen ex rel. Jeppsen, 514 F.3d 1287,
1289 (D.C. Cir. 2008) (noting conflict but not taking a side); Wendt v. Leonard, 431 F.3d 410,
414 (4th Cir. 2005) (same). We are presented with no justification to abandon our position
today. Still, Walton insists that the court should have gone easy on her. Even if her
complaint suffers fatal defects, she contends, she is just a pro se plaintiff poorly versed in
the “complex legal doctrines” implicated by her claims. But pro se plaintiffs do not get a
free pass. Hughes v. Rowe, 449 U.S. 5, 15 (1980); Houston v. Norton, 215 F.3d 1172, 1174 (10th
Cir. 2000); Chester v. St. Louis Hous. Auth., 873 F.2d 207, 209 (8th Cir. 1989); Bacon v. Am.
Fed’n of State, Cnty., & Mun. Emps. Council, # 13, 795 F.2d 33, 34-35 (7th Cir. 1986). Over the
course of 10 years, Walton has filed multiple suits aimed at ridding herself of the easement
on her lot. The issue is now definitively resolved, and Walton’s refusal to accept defeat has
become vexatious. Not only that, but her allegation that the state-court judgment runs afoul
of the Thirteenth Amendment is preposterous.

        The Supreme Court has instructed that “ ‘a plaintiff should not be assessed his
opponent’s attorney’s fees unless a court finds that his claim was frivolous, unreasonable, or
groundless.’ ” Hughes, 449 U.S. at 15 (quoting Christiansburg Garment Co. v. EEOC, 434 U.S.
412, 422 (1978)). We have no doubt that Walton’s “baseless” claims rise to this standard. Her
suit, as we have explained, is clearly improper, see Alaska Right to Life Political Action Comm.
v. Feldman, 504 F.3d 840, 852 (9th Cir. 2007) (affirming grant of fees because allegations were
“wholly without merit” and result was “obvious”); Morse v. N. Coast Opportunities, Inc., 118
F.3d 1338, 1343 (9th Cir. 1997) (same); Price v. Hawaii, 939 F.2d 702, 709 (9th Cir. 1991)
(same), no more than a forbidden attempt to relitigate a well-settled issue, see Sensations, Inc.
v. City of Grand Rapids, 526 F.3d 291, 303 (6th Cir. 2008) (explaining that fees are appropriate
when complaint raises “already-settled legal matters”); Miller v. L.A. Cnty. Bd. of Educ., 827
F.2d 617, 620 (9th Cir. 1987) (same); Eastway Constr. Corp. v. City of New York, 762 F.2d 243,
252 (2d Cir. 1985) (same). And we warn Walton that, in addition to attorneys’ fees, she may
subject herself to monetary sanctions and restrictions on future suits if she continues to
abuse the judicial process. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                      AFFIRMED as MODIFIED.